Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/18/2022 has been entered. Claims 21-42, 44-47 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Final Office Action mailed 01/18/2022. Applicant’s amendments to the claims have also overcome every 102 and 103 rejection previously set forth in the Final Office Action mailed 01/18/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Yu on 05/06/2022.

The application has been amended as follows: 
Claim 24, line 3, “the first position” is amended to “the initial position”
Claim 40, line 10, “a housing” is amended to “the housing”
Claim 41, line 6, “a first locking member” is amended to “the first locking member”
Claim 41, line 13, “a second locking member” is amended to “the second locking member”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 21, the closest prior art of record is U.S. Patent No. 3,941,130 to Tibbs.  As discussed regarding claim 43 in the Final Rejection mailed on 01/18/2022, Tibbs teaches all of the limitations of claim 21, but is silent regarding wherein the actuator is moveable into the housing of the medicament device.  Tibbs cannot be modified to incorporate the recited feature since it would complicate the design of the device and/or alter the operation of the actuator such that is unable to actuate the first and second locking members, which are located outside of the housing. 
The next closest prior art is U.S. Patent App. Pub. 2010/0010454 to Marshall. Marshall teaches a medicament delivery device (Fig. 3-16) comprising: a housing (111); a needle (126) moveable from a retracted position, in which the needle is fully received in the housing, to an extended position, in which the needle protrudes out of the housing (retracted position shown in Fig. 6; the syringe which carries the needle can be extended as disclosed in Par. 0076); a medicament delivery mechanism comprising a reservoir (120) and a dispensing member (140) each disposed in the housing, a biasing member (150), and first (550) and second (158) locking members (Par. 0076, element 550 locks the syringe carrier in place; element 158 locks the dispensing member in place); and an actuator (300) moveable relative to the housing from an initial position to an intermediate position such that the actuator exerts a force on the first locking member to urge the first locking member from a locked state to an unlocked state in which the biasing member moves the needle from the retracted position to the extended position (Par. 0076, the intermediate position is the position where element 310 of the actuator urges first locking member 550 to release the syringe carrier), wherein the actuator is moveable relative into the housing from the intermediate position to a second position such that the actuator exerts a force on the second locking member to urge the second locking member from a locked state to an unlocked state in which the biasing member moves the dispensing member within the housing to dispense medicament from the reservoir when the reservoir contains the medicament (Par. 0076; the second position is the position where element 320 of the actuator urges second locking member 158 to release the dispensing member 140). 
However, Marshall is silent regarding the device comprising a first biasing member and a second biasing member, and wherein in the intermediate position, the first biasing member moves the needle from a retracted position to the extended position, and in the second position, the second biasing member moves the dispensing member to dispense medicament from the reservoir.  Marshall teaches a single biasing member (150) which accomplishes both of these recited functions as disclosed in Par. 0076. 
Delivery devices which use a first biasing member to cause the extension of the needle and a second biasing member to cause dispensing of the medication are known in the art.  U.S. Patent App. Pub. 2012/0220954 to Cowe teaches a medicament delivery device (Fig. 1), a first locking member (48), wherein a first biasing member (30) moves the needle (18) from a retracted state (Fig. 1) to an extended position (Fig. 2), and wherein a second biasing member (32) moves the dispensing member (42) to dispense medicament (Par. 0052).  
However, Cowe does not teach the actuator (38) moving from an intermediate position to a second position to exert a force on a second locking member such that the second dispensing member dispenses the medicament.  Rather, Cowe teaches a single locking member (48) which when moved to an unlocked state, releases both the first biasing member 30 and the second biasing member 32.  As disclosed in Par. 0052, the second biasing member does not move the dispensing member until after the first biasing member has moved the needle from a retracted position to an extended position, but this occurs due to the respective strengths of the biasing members.  Therefore, Cowe does not teach the actuator having initial, intermediate, and second positions; or a second locking member which is unlocked by the actuator.  
Due to these differences, it would not be obvious how to modify Marshall to have first and second biasing members, such that when the actuator is in the intermediate position, the first biasing member moves the needle from a retracted position to the extended position, and when the actuator is in the second position, the second biasing member moves the dispensing member to dispense medicament from the reservoir.  
Therefore, the recited features cannot be found in or rendered obvious over the prior art, in combination with the other claimed features. 
Regarding Claim 40, the closest prior art of record is U.S. Patent No. 3,941,130 to Tibbs.  Tibbs teaches the limitations as discussed regarding claim 40 in the Final Rejection mailed on 01/18/2022, but is silent regarding wherein the actuator is moveable into the housing of the medicament device.  Tibbs cannot be modified to incorporate the recited feature since it would complicate the design of the device and/or alter the operation of the actuator such that is unable to actuate the first and second locking members, which are located outside of the housing. 
The next closest prior art is U.S. Patent App. Pub. 2010/0010454 to Marshall. Marshall teaches a medicament delivery mechanism for a medicament delivery device (Fig. 3-16), the medicament delivery mechanism comprising: a reservoir (120) configured to contain medicament and configured to be disposed in a housing (111) of the medicament delivery device; a dispensing member (140) configured to dispense the medicament from the reservoir and configured to be disposed in the housing of the medicament delivery device; a biasing member (150); a first locking member (550) configured to lock the first biasing member in a locked state, wherein the first locking member is configured to be urged by an actuator of the medicament delivery device moveable into a housing of the medicament delivery device from the locked state to an unlocked state in which the biasing member extends a needle of the medicament delivery device from the medicament delivery device (Par. 0076); a second locking member (158) configured to lock the second biasing member in a locked state, wherein the second locking member is configured to be urged by the actuator from the locked state to an unlocked state in which the biasing member moves the dispensing member within the housing of the medicament delivery device to dispense medicament from the reservoir (Par. 0076). 
However, Marshall is silent regarding the device comprising a first biasing member and a second biasing member, and the first biasing member extends the needle from a retracted position to the extended position, and the second biasing member moves the dispensing member to dispense medicament from the reservoir.  Marshall teaches a single biasing member (150) which accomplishes both of these recited functions as disclosed in Par. 0076. 
Delivery devices which use a first biasing member to cause the extension of the needle and a second biasing member to cause dispensing of the medication are known in the art.  U.S. Patent App. Pub. 2012/0220954 to Cowe teaches a medicament delivery device (Fig. 1), a first locking member (48), wherein a first biasing member (30) moves the needle (18) from a retracted state (Fig. 1) to an extended position (Fig. 2), and wherein a second biasing member (32) moves the dispensing member (42) to dispense medicament (Par. 0052).  
However, Cowe does not teach a first locking member and a second locking member, wherein each locking member is separately unlocked, as taught by Marshall.  Rather, Cowe teaches a single locking member (48) which when moved to an unlocked state, releases both the first biasing member 30 and the second biasing member 32.  As disclosed in Par. 0052, the second biasing member does not move the dispensing member until after the first biasing member has moved the needle from a retracted position to an extended position, but this occurs due to the respective strengths of the biasing members.  
Due to these differences, it would not be obvious how to modify Marshall to have first and second biasing members, such that the first biasing member moves the needle from a retracted position to the extended position, and the second biasing member moves the dispensing member to dispense medicament from the reservoir, since the first and second biasing members of Cowe are released by a single locking member and require a different mechanism of operation than the mechanism taught by Marshall. 
Therefore, the recited features cannot be found in or rendered obvious over the prior art, in combination with the other claimed features. 
Regarding Claim 41, the closest prior art of record is U.S. Patent No. 3,941,130 to Tibbs.  Tibbs teaches the limitations as discussed regarding claim 41 in the Final Rejection mailed on 01/18/2022, but is silent regarding wherein the actuator is moveable into the housing of the medicament device.  Tibbs cannot be modified to incorporate the recited feature since it would complicate the design of the device and/or alter the operation of the actuator such that is unable to actuate the first and second locking members, which are located outside of the housing. 
The next closest prior art is U.S. Patent App. Pub. 2010/0010454 to Marshall. Marshall teaches a method of dispensing medicament from a medicament delivery device, the method comprising: moving an actuator (300) of the medicament delivery device relative to a housing of the medicament delivery device from an initial position to an intermediate position (Par. 0076; the intermediate position is the position where element 310 of the actuator releases first locking member 550) such that the actuator exerts a force on a first locking member of a medicament delivery mechanism of the medicament delivery device to urge a first locking member (550) of the medicament delivery mechanism from a locked state to an unlocked state, in which a biasing member (150) of the medicament delivery mechanism moves a needle of the medicament delivery device from a retracted position in which the needle is fully received in the housing, to an extended position, in which the needle protrudes out of the housing (Par. 0076; the unlocked state of the first locking member 550 releases the syringe carrier which carries the needle, therefore allowing the needle to be moved to an extended position); and moving the actuator relative into the housing from the intermediate position to a second position (Par. 0076, the second position is the position where element 320 of the actuator releases second locking member 158) such that the actuator exerts a force on a second locking member of the medicament delivery mechanism to urge a second locking member of the medicament delivery mechanism from a locked state to an unlocked state in which the biasing member of the medicament delivery mechanism moves a dispensing member (140) of the medicament delivery mechanism within the housing to dispense the medicament from a reservoir of the medicament delivery mechanism (Par. 0076, the unlocked state of the second locking member 158 releases the dispensing member 140).
However, Marshall is silent regarding the device comprising a first biasing member and a second biasing member, and the first biasing member moves the needle form the retracted position to the extend position, and the second biasing member moves the dispensing member to dispense medicament from the reservoir.  Marshall teaches a single biasing member (150) which accomplishes both of these recited functions as disclosed in Par. 0076. 
Delivery devices which use a first biasing member to cause the extension of the needle and a second biasing member to cause dispensing of the medication are known in the art.  U.S. Patent App. Pub. 2012/0220954 to Cowe teaches a medicament delivery device (Fig. 1), a first locking member (48), wherein a first biasing member (30) moves the needle (18) from a retracted state (Fig. 1) to an extended position (Fig. 2), and wherein a second biasing member (32) moves the dispensing member (42) to dispense medicament (Par. 0052).  
However, Cowe does not teach a first locking member and a second locking member, wherein each locking member is separately unlocked, as taught by Marshall.  Rather, Cowe teaches a single locking member (48) which when moved to an unlocked state, releases both the first biasing member 30 and the second biasing member 32.  As disclosed in Par. 0052, the second biasing member does not move the dispensing member until after the first biasing member has moved the needle from a retracted position to an extended position, but this occurs due to the respective strengths of the biasing members.  
Due to these differences, it would not be obvious how to modify Marshall to have first and second biasing members, such that the first biasing member moves the needle from a retracted position to the extended position, and the second biasing member moves the dispensing member to dispense medicament from the reservoir, since the first and second biasing members of Cowe are released by a single locking member and require a different mechanism of operation than the mechanism taught by Marshall. 
Therefore, the recited features cannot be found in or rendered obvious over the prior art, in combination with the other claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783